EXHIBIT 10.25

EXECUTIVE RETIREMENT PLAN

OF

HERITAGE BANK

ADOPTION AGREEMENT

THIS AGREEMENT is made and entered into this      day of             , 2007 by
and between HERITAGE BANK, a Colorado corporation (the “Bank”), and
                             (the “Participant”).

Recitals

WHEREAS, the Bank adopted the Heritage Bank Executive Retirement Plan effective
the 1st day of January, 1995; and

WHEREAS, such Executive Retirement Plan was amended and restated as the Heritage
Bank Executive Retirement Plan (the “Plan”), effective as of the 1st day of
July, 1998;

WHEREAS, the Bank has subsequently, in 2006, amended and restated the Plan to
clarify its provisions in connection with a Change in Control Event;

WHEREAS, in order to assure itself of the valuable services of the Participant,
the Bank deems it advisable and in its best interest to continue to provide the
Participant with supplemental retirement benefits as described in the Plan; and

WHEREAS, the benefits to be paid under the Plan are in consideration of services
to be performed after the initial date of the Plan, but prior to the
Participant’s retirement;

Agreement

NOW, THEREFORE, the Bank and the Participant hereby agree as follows:

1. Incorporation of Plan. The Plan, copy of which is attached, is hereby
incorporated into and made a part of this Agreement as though set forth in full
herein. The parties shall be bound by, and have the benefit of, each and every
provision of the Plan. Specific provisions of the Plan may be altered by this
Agreement only by specific reference to those provisions in this Agreement. By
executing this Agreement the Participant acknowledges receipt of a copy of the
Plan and confirms his or her understanding and acceptance of all of the terms,
provisions and conditions thereof.



--------------------------------------------------------------------------------

2. Participant Information. The Participant was born on the              day of
                    , and will reach Normal Retirement Age on the             
day of                     . Present employment with the Bank began on the
             day of                     .

3. Plan Benefits. Effective as of the 1st day of January, 1995, the Participant
was designated as a Plan Participant. The benefits to be provided pursuant to
this Plan are as follows:

(a) Benefits Upon Normal Retirement. Upon the Participant Termination of
Employment on or after attaining Normal Retirement Age, the Bank shall pay to
the Participant, as compensation for services rendered prior to his or her
Normal Retirement Date, monthly payments in an amount equal to              per
month. Such payments shall commence on the first day of the month coincident
with or next following the date of Termination of Employment and shall continue
on the first day of each month thereafter for a period of 180 months.

(b) Benefits Upon Disability. Upon the Participant’s Termination of Employment
prior to Normal Retirement Age due to Disability, the Bank shall pay a
Disability benefit to the Participant in the amount of              per month.
Such payments shall commence on the first day of the month coincident with or
next following the date the Participant would have otherwise attained Normal
Retirement Age and shall continue on the first day of each month thereafter for
a period of 180 months. The amount of the monthly payments provided herein is
subject to reduction as provided in paragraph 4, below, in the event such
benefits are not 100% nonforfeitable.

(c) Pre-Retirement Survivor Benefit. If the Participant dies prior to
commencement of the normal retirement or Disability benefit payments under the
Plan, the Bank shall pay to the Participant’s Beneficiary a survivor’s benefit
equal to              per month. Such payments shall commence on the first day
of the month coincident with or next following the Participant’s date of death
and shall continue on the first day of each month thereafter for a period of 180
months.

(d) Post-Retirement Survivor Benefit. If the Participant dies prior to receipt
of all benefit payments, the Participant’s Primary Beneficiary shall receive the
balance of all monthly payments otherwise payable to Participant. If the Primary
Beneficiary does not survive the Participant, the Contingent Beneficiary shall
receive the

 

2



--------------------------------------------------------------------------------

balance of all monthly payments otherwise payable to the Participant. If such
Beneficiary dies prior to receipt of all payments, the balance of such payments
shall be paid to the Beneficiary’s estate. If neither the Primary nor Contingent
Beneficiary survives the Participant, the Participant’s estate shall receive the
balance of all monthly payments otherwise payable to the Participant.

(e) Benefits Upon Other Termination of Employment. If a Participant terminates
employment prior to attaining his or her Normal Retirement Age, the Bank shall
pay to the Participant the normal retirement benefit described in paragraph 3(a)
above. The payment of such benefits shall be pursuant to the terms of such
paragraph 3(a) upon attaining Normal Retirement Date. As provided in
Section 4.04 of the Plan, this paragraph 3(e) is not applicable if Participant
is discharged for Cause.

(f) Benefits Payable On or After a Change in Control Event. Notwithstanding any
provision in this Adoption Agreement or the Plan to the contrary, if a
Participant’s Termination of Employment Without Cause occurs on or after a
Change in Control Event (including a Termination of Employment by death), that
Termination of Employment shall be treated as a Termination of Employment on or
after attaining Normal Retirement Age as described in paragraph 3(a) above.
Subject to the provisions of Section 7.03 of the Plan, the 180 monthly payments
payable as specified in paragraph 3(a) upon attaining Normal Retirement Age
shall commence on the Bank’s second payroll date following the date of the
Participant’s Termination of Employment.

Simultaneously with the Participant’s execution of this Agreement, the
Participant may make a Delayed Payment Election to receive the 180 separate
monthly payments provided in this paragraph 3(f) on the first day of the month
coincident with or next following the date he or she attains Normal Retirement
Age. If any separate monthly payments under a Delayed Payment election are
payable for a month in the 2007 calendar year, these separate payments shall be
made without regard to that Delayed Payment Election and any remaining separate
payments shall be made over the period beginning with the first day of the month
coincident with or next following the date the Participant would have otherwise
attained Normal Retirement Age and shall continue on the first day of each month
thereafter until the expiration of the remaining 180-month period.

 

3



--------------------------------------------------------------------------------

No payment under this paragraph 3(f) shall be reduced in any manner for payment
prior to the Participant’s Normal Retirement Age and the provisions of paragraph
3(d) shall apply (and the provisions of 3(c) shall not apply) in the event of
the Participant’s Termination of Employment Without Cause by death as provided
in this paragraph 3(f).

In the event of the Participant’s death after his or her Termination of
Employment Without Cause as provided in this paragraph 3(f), the provisions of
paragraph 3(d) shall apply to the extent the Participant has not received all of
his or her benefit payments and subject to any Payment Election made by the
Participant prior to his or her death.

4. Vesting of Benefits. If a Participant voluntarily terminates from employment
with the Bank prior to attaining Normal Retirement Age or in the event of his or
her other Termination of Employment Without Cause, the Participant’s benefits
shall be nonforfeitable only to the extent vested under the following schedule:

 

Years of Service

  

Percent Nonforfeitable

1      7.14% 2      14.28% 3      21.42% 4      28.56% 5      35.70% 6     
42.84% 7      49.98% 8      57.12% 9      64.26% 10    71.40% 11    78.54% 12   
85.68% 13    92.82% 14    100.00%

5. Nonforfeitability of Benefits. Notwithstanding the provisions of paragraph 4,
above, a Participant’s benefit under the Plan shall become completely
nonforfeitable if any of the following events occur coincident with or prior to
the Participant’s Termination of Employment with the Bank:

(a) A Change in Control Event;

(b) The Participant terminates his or her employment with the Bank for good
reason. For purposes of this paragraph, termination for “Good Reason” shall

 

4



--------------------------------------------------------------------------------

mean the assignment to Participant of duties inconsistent with Participant’s
position, duties or responsibilities as in effect immediately prior to the
effective date of the July, 1998 amendment and restatement of this Plan
including, but not limited to, any material reduction in such position, duties
or responsibilities;

(c) The death of the Participant;

(d) The Participant attains Normal Retirement Age and is employed by Bank on
such date; or

(e) Termination of the Plan.

6. Participant Disability/Computation of Years of Service. In the event a
Participant incurs a Disability, such Participant shall continue to earn Years
of Service for the purpose of increasing the Participant’s nonforfeitable
percentage of vesting of benefits provided in paragraph 4, above. The
Administrative Committee, in its discretion, shall determine if a Participant
has incurred a Disability and such date, if ever, that such Participant is no
longer considered to have a Disability.

7. Designation of Beneficiary. The Participant hereby designates the persons
named on the attached Exhibit “A” (Beneficiary Designation) to receive benefits
payable in the event of Participant’s death while employed by the Bank and while
a Participant in the Plan, or in the event of Participant’s death after Normal
Retirement Age but prior to receiving all benefits payable under the Plan.

8. Post-Termination Obligations. All payments and benefits to the Participant
under this Agreement shall be subject to the Participant’s compliance with the
following provisions during the term of his employment and for five full years
after the expiration or termination thereof.

(a) Assistance in Litigation. The Participant shall, upon reasonable notice,
furnish such information and proper assistance to the Bank as may reasonably be
required by the Bank in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party.

(b) Confidential Information. The Participant shall not, to the detriment of the
Bank, knowingly disclose or reveal to any unauthorized person any trade secret
or other confidential information relating to the Bank, its subsidiaries or
affiliates, or to any of the businesses operated by them, including without
limitation, any customer lists, and the Participant confirms that such
information constitutes the exclusive property of the Bank.

 

5



--------------------------------------------------------------------------------

9. Effect of Provisions. This Agreement shall inure to the benefit of, and be
binding upon, the Bank, its successors and assigns, including but not limited to
any successor of the Bank upon and after a Change in Control Event, and the
Participant and his or her Beneficiaries. The provisions of this Agreement
replace in their entirety the provisions of any prior agreement between the Bank
and the Participant with respect to the Plan.

[Signature page and Participant’s Payment Election follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed and entered into this
Agreement on the date first above written.

 

BANK: Heritage Bank By:  

 

  President

PARTICIPANT’S PAYMENT ELECTION AND EXECUTION

¨ Delayed Payment Election: that is, separate monthly payments commencing on the
first day of the month coincident with or immediately following my Normal
Retirement Age.

 

PARTICIPANT:

 

 

7